Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 1 of 27




                EXHIBIT A
Civil Court Case Information - Case History                                                                   Page 1 of 2
               Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 2 of 27




         Docket




      Civil Court Case Information - Case History

    Case Information
    Case Number:      CV2020-056273                Judge:      Campagnolo, Theodore
    File Date:        12/28/2020                   Location:   Northeast
    Case Type:        Civil

    Party Information
    Party Name                                            Relationship                Sex       Attorney
    Uawndre Fields                                        Plaintiff                   Male      Joshua Parilman
    Underwood Bros Inc                                    Defendant                             Pro Per


    Case Documents
    Filing Date            Description                                                       Docket Date          Filing Party
    1/22/2021              AFS - Affidavit Of Service                                        1/27/2021
    NOTE: UNDERWOOD BROS INC
    12/28/2020             COM - Complaint                                                   12/29/2020
    NOTE: Complaint
    12/28/2020             CSH - Coversheet                                                  12/29/2020
    NOTE: Civil Cover Sheet
    12/28/2020             CCN - Cert Arbitration - Not Subject                              12/29/2020
    NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
    12/28/2020             SUM - Summons                                                     12/29/2020
    NOTE: Summons


    Case Calendar
    There are no calendar events on file


    Judgments
    There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=cv2020... 2/8/2021
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 3 of 27
       Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 4Clerk
                                                                  of 27
                                                                      of the Superior Court
                                                               *** Electronically Filed ***
                                                                                  G. Roa, Deputy
                                                                              12/28/2020 3:11:11 PM
Person/Attorney Filing: Joshua S Pariln1an                                     Filing ID 12371327
Mailing Address: 16427 N. Scottsdale Road Suite 410
City, State, Zip Code: Scottsdale, AZ 85254
Phone Number: (602)757-7175
E-Mail Address: josh@parilmanlaw.com
[ ] Representing Self, Without an Attorney
(If Attotney) State Bar Number: 021272, Issuing State: AZ

                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                       IN AND FOR THE COUNTY OF MARICOPA

 Uawndre Fields
 Plaintiff(s),                                          Case No. CV2020-056273
 v.
 Undetwood Bros., Inc., DBA AAA                         SUMMONS
 Landscaping
 Defendant(s).
To: Underwood Bros., Inc., DBA AAA Landscaping

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

 1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
    served on you with this Summons.

 2. If you do not want a judgment taken against you without your input, you must file an
    Answer in writing with the Court, and you must pay the required filing fee. To file your
    Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
    Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
    approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
    Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
    of this Summons.
    Note: If you do not file electronically you will not have electronic access to the documents
    in this case.

 3. If this Summons and the other court papers were served on you within the State of
    Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS frotn the
    date of service, not counting the day of service. If this Summons and the other court papers
    were served on you outside the State of Arizona, your Answer tnust be filed within
    THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
    servtce.
            Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 5 of 27




        Requests for reasonable accolllnodation for persons with disabilities 1nust be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.


        GIVEN under n1y hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of MARICOPA




SIGNED AND SEALED this Date: December 28, 2020

JEFF FINE
Clerk of Superior Court

By: GABRIELA ROA
Deputy Clerk



Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
the case by the party needing the interpreter and/or translator or his/her counsel at least ten (1 0) judicial days in
advance of a scheduled court proceeding.
If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
County Bar Association.




                                                                           2
      Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 6Clerk
                                                                 of 27
                                                                     of the Superior Court
                                                              *** Electronically Filed ***
                                                                                               G. Roa, Deputy
                                                                                           12/28/2020 3:11:11 PM
                                                                                            Filing ID 12371324
 1   Joshua S. Parilman (Ariz. Bar #021272)
     PARILMAN & ASSOCIATES
 2   16427 N. Scottsdale Rd., Suite 410
     Scottsdale, Arizona 85254
 3   Tel: (602) 757-7175
     Fax: (888) 389-5846
 4   E-Mail: josh(aiparilmanla\v.com

 5   Josh D. Gruenberg, Esq., CA Bar #163281 (pending admission pro hac vice)
     Benjamin S. Silver, Esq., CA Bar #284741 (pending admission pro hac vice)
 6              GRUENBERG LAW
                         2155 FIRST AVENUE
 7                SAN DIEGO, CALIFORNIA 92101-2013
                      TELEPHONE: (619) 230-1234
 8                   TELECOPIER: (619) 230-1074


 9   Attorneys for Plaintiff,
     UAWNDRE FIELDS
10

11
                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                                   IN AND FOR THE COUNTY OF MARlCOP A

     UAWNDRE FIELDS, an individual,                                  Case No.:CV2020-056273

                                  Plaintiff,                         PLAINTIFF'S COMPLAINT FOR:

                                                                     1.   DISCRIMINATION ON THE BASIS
             v.                                                           OF RACE [Ariz. Rev. Stat. § 41-1463,
                                                                          et. seq.)];
                                                                     2.   DISCRIMINATION ON THE BASIS
18   UNDERWOOD BROS., INC. dba AAA                                        OF COLOR [Ariz. Rev. Statute§ 41-
     LANDSCAPING, an unknown business                                     1463, et seq.)];
19                                                                   3.   RETALIATION [Ariz. Rev. Stat. § 41-
     entity; and DOES 1 through 25.
                                                                           1464, et seq.]
20                                                                   4.   RETALIATION [Title VII of the 1964
                                  Defendants.                             Civil Rights Act];
21                                                                   5.   WRONGFUL TERMINATION
                                                                          [Ariz. Rev. Stat. § 23-1501];
22                                                                   6.   NEGLIGENT SUPERVISION;
                                                                     7.   BATTERY;
23                                                                   8.   INTENTIONAL INFLICTION OF
                                                                          EMOTIONAL DISTRESS.
24

25
                                                                     [JURY TRIAL DEMANDED]

26

27           COMES NOW THE PLAINTIFF, alleging against Defendants as follows:

28             GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                                  PLAINTIFF'S COMPLAINT FOR DAMAGES
                               Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 7 of 27




                          1   1.    Plaintiff, UAWNDRE FIELDS (hereinafter "Plaintiff'), is, and at all times herein

                          2         mentioned was, a resident of the County of Maricopa County in the State of Arizona.

                          3   2.    Plaintiff believes and thereon alleges that at all times herein mentioned UNDERWOOD

                          4         BROS., INC. dba AAA LANDSCAPING (hereinafter "AAA Landscaping" or

                          5         "Defendant") is an unknown business entity doing business in the State of Arizona, and is

                          6         subject to suit under the Arizona Civil Rights Act (ACRA), Ariz. Rev. Stat § 1463 et

                          7         seq., Title II of the Civil Rights Act of 1964, as amended, 42 U.S. C. § 2000e at seq.

                          8         ("Title VII"), Title 1 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

                          9   3.    On information and belief AAA employs in excess of five employees in Arizona and

                         10         elsewhere.

                         11   4.    Plaintiff is informed and believes and thereon alleges that the named Defendants are
                M

                8 12
                ";l
                                    responsible in some manner for the occurrences herein alleged and plaintiffs injuries and
                ......
                0

~      g; ~ 13                      damages as herein alleged are directly, proximately and/or legally caused by Defendants
<x: ~ <x:
...J   >-
~ ~ ~ 14
w Vl 0
                                    and all of their acts.
~      Q:;      :::

w      u::      ~        15   5.    Plaintiff is informed and believes and thereon alleges that the aforementioned Defendants
~
~
       ::g
       ......
                c.:0
       N        ~

                ~        16         are somehow responsible for the acts alleged herein and while doing the acts herein
                0
                z
                ~ 17                alleged were acting within the scope of their agency, employment or representative

                         18         capacity.

                         19   6.    Plaintiff is ignorant to the true names and capacities of the Defendants sued herein as

                         20         DOES 1 through 25 and therefore sues these Defendants by such fictitious names.

                         21         Plaintiff will amend this Complaint to allege the true names and capacities when they are

                         22         ascertained.

                         23   7.    Plaintiff is informed and believes and thereon alleges that each fictitiously named

                         24         Defendant is responsible in some manner for the occurrences herein alleged, and

                         25         Plaintiffs injuries and damages as herein alleged are directly, proximately and/or legally

                         26         caused by Defendants.

                         27   8.    Plaintiff is informed and believes and thereon alleges that the aforementioned DOES are

                         28         somehow responsible for the acts alleged herein as the agents, employers, representatives


                                                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                             2
                         Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 8 of 27




                    1         or employees of other named Defendants, and in doing the acts herein alleged were

                    2         acting within the scope of their agency, employment, or representative capacity of said

                    3         named Defendants and are therefore responsible for the acts complained of herein.

                    4   9.    Defendants had actual and constructive knowledge of the tortious acts and omissions

                    5         alleged and thereafter ratified said conduct by failing to reprimand or terminate.

                    6   10.   The tortious acts and omissions alleged herein were performed by management level

                    7         employees of Defendants. Defendants allowed and/or condoned a continuing pattern of

                    8         fraudulent and unfair practices.

                    9   11.   At all times mentioned herein, Ariz. Rev. Stat§ 1463 et seq., was in full force and effect

                   10         and was binding on Defendants.

                   11   12.   The actions of Defendants, and each of them, against Plaintiff constitute unlawful
           M

           ;:; 12             employment practices in violation of Ariz. Rev. Stat§ 1463 et seq., as herein alleged, and
           ~
           ,....
           0

S: §3 ~            13         have caused, and will continue to cause, Plaintiff emotional distress and loss of earnings.
   z 0"\
<C     w <C
...J   > -
~;:: ~             14   13.   At all times mentioned herein, 42 U.S.C. § 2000e et seq. (Title VII) was in full force and
w V) 0
~ 0:: :::
w r:i: ~           15         effect and was binding on Defendants.
~ ~
~
        ~
  ,.... 0
       N   ~

           ~       16   14.   The actions of Defendants against Plaintiff constitute unlawful employment practices in
           0
           z
           ;')i    17         violation of 42 U.S.C. § 2000e et seq. ("Title VII") as herein alleged, and have caused,

                   18         and will continue to cause, Plaintiff emotional distress and loss of earnings.

                   19   15.   At all times mentioned herein, 42 U.S.C. § 1981 was in full force and effect and was

                   20         binding on Defendants.

                   21   16.   The actions of Defendants against Plaintiff constitute unlawful employment practices in

                   22         violation of 42 U.S.C. § 1981 as herein alleged, and have caused, and will continue to

                   23         cause, Plaintiff emotional distress and loss of earnings.

                   24   17.   Defendants had actual and constructive knowledge of the tortious acts and omissions

                   25         alleged and thereafter ratified said conduct by failing to reprimand or terminate.

                   26   18.   Defendants, and each of them, committed these acts alleged herein maliciously,

                   27         fraudulently, and oppressively, and with the wrongful intention of injuring Plaintiff, and

                   28         acted with an improper an evil motive amounting to malice or despicable conduct.

                                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                        3
                              Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 9 of 27




                       1            Alternatively, Defendants' wrongful conduct was carried out with a conscious disregard

                       2            for Plaintiffs rights.
                       ..,
                       :J    19 .   Defendant's conduct warrants the assessment of punitive damages in an amount

                       4            sufficient to punish Defendant and deter others from engaging in similar conduct.

                       5     20.    Plaintiff seeks compensatory damages, punitive damages, costs of suit herein, and

                       6            attorney fees.

                       7     21.    Plaintiff has exhausted his administrative remedies because he timely filed a Charge of

                       8            Discrimination in employment based on race with the Arizona Civil Rights Division of

                       9            the Arizona Attorney General's Office ("ARCD") on November 20, 2020, Charge No.

                      10            540-2021-00667, and thereafter received a Notice of Right to Sure letter from the ARCD,

                      11            sent by regular mail on December 22, 2020, and received by Plaintiff on December 28,
               M

               6 12
               N                    2020, allowing suit to be filed within 90 days upon receipt of that notice, and received a
               ~
               0

~ ~ ~ 13                            Dismissal and Notice of Rights, with Notice of Suit Rights (EEOC's Right to Sue letter),
<r: ~ <r:
.....l   > -
~        ;: 0~ 14                   fi-om the EEOC, sent by regular mail on December 22, 2020. A true and correct copy of
tl.l     Vl
~        0::   :::
tl.l     ti: ~        15            the ARCD' s Right to Sue letter is attached hereto as Exhibit A.
~        ::g 0'"-:.
c.;l     ~
         N     c.;l

               :::0 16                                   SPECIFIC FACTUAL ALLEGATIONS
               z
               ~ 17          22.    Plaintiff re-alleges and incorporates by reference each and every allegation contained in

                      18            the preceding paragraphs as though fully set forth herein.

                      19     23.    Defendant is a landscaping company.

                      20     24.    Plaintiff is an African-American male.

                      21     25.    At all relevant times, Plaintiff was an employee of Defendant.

                      22     26.    On or about February 19, 2020, Plaintiff commenced his employment with Defendant

                      23            and performed landscaping work as a laborer.

                      24     27.    Beginning on or about June 1, 2020, Plaintiffs supervisor, Ron Buelna (hereinafter

                      25            "Buelna"), subjected Plaintiff to a barrage of unlawful and unwanted racist comments

                      26            degrading African-Americans. As an example, Buelna told Plaintiff he had to "work the

                      27            black man harder than other men," or words to that effect. Buelna also told Plaintiff "You

                      28            know, I have you working in this hot stm because the black man's skin can take this

                                                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                             4
                           Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 10 of 27




                       1         heat," or words to that effect. Buelna acted on his racist commentary by forcing Plaintiff

                       2         to work off-the clock on a hot day.

                       3   28.   On another work day, Buelna told Plaintiff"the black man is ignorant and only good for

                       4         hard labor!," or words to that effect. Buelna's racist statements gravely offended and

                       5         humiliated Plaintiff. Plaintiff could not believe he was being subjected to such unwanted,

                       6         racially driven remarks.

                       7   29.   On information and belief, several of Defendant's employees witnessed and heard Buelna

                       8         make these racist remarks, and engage in the racially driven conduct, including

                       9         supervisory level employees.

                      10   30.   Shortly thereafter, on or about May 9, 2020, Plaintiff had a death in his family and asked

                      11         his supervisor, Buelna, permission to make a phone call to his family during work hours
               M

               ;; 12
               N
                                 to check in with them. Buelna agreed. Plaintiff subsequently stepped out to call his
               ..-4
               0

$ z~ 0\  ~            13         family. After Plaintiff finished his call, Plaintiff used the restroom and then immediately
< >t.t.l <
.....J   -
~ ~ 0~ 14
t.t.l    t/)
                                 returned to work. As soon as Plaintiff returned to his position, and continued his duties
~ ex:: ~
t.t.l
::J
         u:
         Lfl
               ~
               u      15         for the day, Buelna became aggressive with Plaintiff and barked at Plaintiff demanding
~ N~ c5
     t.:)

               ~      16         Plaintiff explain why he was away from work for so long. Plaintiff explained to Buelna
               c
               z
               ~ 17              that he had to use the bathroom after finishing his call. Buelna yelled at Plaintiff that he

                      18         was going to take Plaintiff off the clock. Plaintiff told Buelna he could take Plaintiff off

                      19         the clock if he wanted to. Buelna aggressively approached Plaintiff and commenced an

                      20         argument. At no point did Plaintiff use any physical force against Buelna. During the

                      21         argument, Buelna grabbed Plaintiffs wrist and told Plaintiff he needed to calm down.

                      22         Plaintiff snatched his arm back from Buelna's grasp and told him he was not a "little

                      23         boy," or words to that effect, and that he was tired of the demeaning way Buelna talked to

                      24         him and treated him, including the inappropriate racial comments about Plaintiffs race.

                      25         Fearful that the argument may become physical, Plaintiff extricated himself from the

                      26         scene and left the job site. Plaintiff could not believe the working conditions were getting

                      27         worse and could not believe he continued to be subjected to such discriminatory conduct.

                      28   31.   Thereafter, on or about May 13, 2020, Buelna fired Plaintiff for leaving a job site without

                                                            PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                            5
                               Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 11 of 27




                           1         permission. Plaintiff appealed to Defendant's Human Resources (hereinafter "HR") and

                           2         tried to explain he left the job site because of Buelna' s racist remarks. However, HR told

                           3         Plaintiff there was nothing they could do to help him because Buelna, as Plaintiffs

                           4         supervisor, could allegedly fire Plaintiff for any reason. Despite Plaintiff informing

                           5         Defendant's HR that he had been subjected to unwanted and unlawful conduct based on

                           6         his race, Defendant failed to act and ratified Plaintiffs employment termination.

                           7   32.   Due to the racial remarks, discriminatory conduct, and his termination, Plaintiff suffered

                           8         extreme emotional distress and physical anguish.

                           9   33.   At all times, Plaintiff performed his job duties in a competent and diligent manner.

                          10                                   FIRST CAUSE OF ACTION

                          11                            DISCRIMINATION ON BASIS OF RACE
                 M

                 6 12
                 N
                                                           [Ariz. Rev. Statute§ 41-1463, et seq.]
                 ~
                 0

>
;>     z~ 0\
          ~               13   39.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in
<I:    t.1J      ......
  > ::::
...J
~ ;:: ~                   14         the preceding paragraphs as though fully set forth herein.
~ ~ ~
~ ~
0:::   l/')
                 5 15-
                               40.   Defendants discriminated against Plaintiff in the terms, conditions and privileges of his
"'     .......   0
       N         '-'
                 ~        16         employment, including termination.
                 0
                 z
                 ;5i      17   41.   Plaintiff believes and thereon alleges that his race, African-American, was a motivating

                          18         reason for Defendant's discrimination against him.

                          19   42.   Defendants' conduct of discriminating against Plaintiff on the basis of his race violated

                          20         Ariz. Rev. Stat. § 41-1463

                          21   43.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

                          22         sustained and continues to sustain substantial losses in earnings, employment benefits,

                          23         employment opportunities, and Plaintiff has suffered other economic losses in an amount

                          24         to be determined at time of trial. Plaintiff has sought to mitigate these damages to the best

                          25         of his ability.

                          26   44.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

                          27         suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

                          28         mental and physical pain and anguish, all to his damage in a sum to be established

                                                               PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                               6
     Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 12 of 27




 1         according to proof.

 2   45.   As a result of Defendant's discrimination, Plaintiff has suffered monetary damages for

 3         which he should be compensated in an amount to be determined at trial pursuant to Ariz.

 4         Rev. Stat. § 41-1481.

 5   46.   In addition to such other damages as may properly be recovered herein, Plaintiff is

 6         entitled to recover prevailing party attorney's fees.

 7                                   SECOND CAUSE OF ACTION

 8                           DISCRIMINATION ON BASIS OF COLOR

 9                                 [Ariz. Rev. Statute§ 41-1463, et seq.]

10   47.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in

11         the preceding paragraphs as though fully set forth herein.

           Defendants discriminated against Plaintiff in the terms, conditions and privileges of his

           employment, including termination.

           Plaintiff believes and thereon alleges that his color, black, was a motivating reason for

           Defendant's discrimination against him.

           Defendants' conduct of discriminating against Plaintiff on the basis of his race violated

           Ariz. Rev. Stat. § 41-1463

18   51.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

19         sustained and continues to sustain substantial losses in earnings, employment benefits,

20         employment opportunities, and Plaintiff has suffered other economic losses in an amount

21         to be determined at time of trial. Plaintiff has sought to mitigate these damages to the best

22         of his ability.

23   52.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

24         suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

25         mental and physical pain and anguish, all to his damage in a sum to be established

26         according to proof.

27   53.   As a result of Defendant's discrimination, Plaintiff has suffered monetary damages for

28         which he should be compensated in an amount to be determined at trial pursuant to Ariz.

                                      PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                      7
         Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 13 of 27




     1         Rev. Stat. § 41-1481.

     2   54.   In addition to such other damages as may properly be recovered herein, Plaintiff is

     3         entitled to recover prevailing party attorney's fees.

     4                                   THIRD CAUSE OF ACTION

     5                                          RETALIATION

     6                                 [Ariz. Rev. Stat. § 41-1464, et seq.]

     7   55.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in

     8         the preceding paragraphs as though fully set forth herein.

     9   56.   Plaintiff and Defendant maintained an employer-employee relationship at all time

    10         relevant herein.

    11   57.   Ariz. Rev. Stat. § 41-1464 makes it unlawful to discriminate against an employee on the

               basis of race and color, and also makes it unlawful to retaliate against an employee

               because the employee complained of or opposed discrimination.

               As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

               sustained and continues to sustain substantial losses in earnings, employment benefits,

               employment opportunities, and Plaintiff has suffered other economic losses in an amount
z
~ 17           to be determined at time of trial. Plaintiff has sought to mitigate these damages.

    18   59.   As a direct, and proximate result of Defendant's conduct, Plaintiff suffered and continues

    19         to suffer humiliation, emotional distress, loss of reputation, and mental and physical pain

    20         and anguish, all to his damages in a sum to be established according to proof

    21   60.   As a result of Defendants' discrimination, Plaintiff has suffered monetary damages for

    22         which he should be compensated in an amount to be determined at trial pursuant to Ariz.

    23         Rev. Stat. § 41-1481.

    24   61.   In addition to such other damages as may properly be recovered herein, Plaintiff is

    25         entitled to recover prevailing party attorney's fees.

    26                                  FOURTH CAUSE OF ACTION

    27                                           RETALIATION

    28                              [Title VII of the 1964 Civil Rights Act]

                                         PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                          8
                            Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 14 of 27




                        1   62.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in

                        2         the preceding and subsequent paragraphs as though fully set forth herein.

                        3   63.   Plaintiff and Defendants maintained an employer-employee relationship at all times

                        4         relevant herein.

                        5   64.   Title VII makes it unlawful to discriminate against an employee on the basis of race and

                        6         color, and also makes it unlawful to retaliate against an employee because the employee

                        7         complained about discrimination.

                        8   65.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

                        9         sustained and continues to sustain substantial losses in earnings, employment benefits,

                       10         employment opportunities, and Plaintiff has suffered other economic losses in an amount

                       11         to be determined at time of trial. Plaintiff has sought to mitigate these damages.
               M

               6 12         66.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has
               ~
               ..--4
               0

~ ::1
        t:.l
               ~       13         suffered and continues to suffer humiliation, emotional distress, loss of reputation, and
  z
.::X:
               0'\
...J    t:.l   .::X:
        > -
~    ~ ~ 14
t:.l V") 0
                                  mental and physical pain and anguish, all to his damage in a sum according to proof.
~ c:: :::
t:.l    u:     ~       15   67.   As a result of Defendant's discrimination and retaliation, Plaintiff has suffered monetary
~ ..--4
  ~ 0~
t.:l
        N      t.:l
               ~       16         damages for which he should be compensated in an amount to be determined at trial
               0
               z
               ~ 17               pursuant to Ariz. Rev. Stat. § 41-1481.

                       18   68.   In addition to such other damages as may properly be recovered herein, Plaintiff is

                       19         entitled to recover prevailing party attorney's fees.

                       20                                   FIFTH CAUSE OF ACTION

                       21                                  WRONGFUL TERMINATION

                       22                                     [Ariz. Rev. Stat. § 23-1501]

                       23   69.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in

                       24         the preceding paragraphs as though fully set forth herein.

                       25   70.   Plaintiff opposed the racial discrimination, as stated herein.

                       26   71.   Defendant terminated Plaintiffs employment.

                       27   72.   Plaintiff opposition to racial discrimination was a substantial motivating reason for

                       28         Defendant terminating his employment.

                                                            PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                             9
     Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 15 of 27




 1   73.   As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

 2         sustained and continues to sustain substantial losses in earnings, employment benefits,

 3         employment opportunities, and Plaintiff has suffered other economic losses in an amount

 4         to be determined at time of trial. Plaintiff has sought to mitigate these damages.

 5   74.   As a further proximate result of Defendant's unlawful actions against Plaintiff, as stated

 6         herein, Plaintiff has been harmed in that he has suffered humiliation, mental anguish, and

 7         emotional and physical distress, and has been injured in mind and in body. Plaintiff has

 8         been damaged in an amount according to proof at trial.

 9   75.   As a further direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff

10         has suffered and continues to suffer humiliation, emotional distress, loss or reputation,

11         and mental and physical pain and anguish, all to his damage in a sum to be established

           according to proof.

           As a result of Defendants' deliberate, outrageous, despicable conduct, Plaintiff is entitled

           to recover punitive and exemplary damages in an amount commensurate with

           Defendants' wrongful acts and sufficient to punish and deter future similar reprehensible

           conduct.

           In addition to such other damages as may properly be recovered herein, Plaintiff is

18         entitled to recover prevailing party attorney fees.

19                                   SIXTH CAUSE OF ACTION

20                      NEGLIGENT SUPERVISION AND/OR RETENTION

21   78.   Plaintiff re-alleges and incorporates by reference each and every allegation contained in

22         the preceding paragraphs as though fully set forth herein.

23   79.   Defendant hired Buelna.

24   80.   Buelna already was or became unfit and incompetent to perform the work for which he

25         was hired.

26   81.   Plaintiff was subjected to Buelna' s lack of leadership that caused Plaintiff to be

27         discriminated against on the basis of his race, and be retaliated against for opposing

28         illegal racism in the workplace as described herein.

                                     PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                     10
         Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 16 of 27




     1   82.   Defendant knew or should have lmown of this conduct.

     2   83.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

     3         sustained and continues to sustain substantial losses in earnings, employment benefits,

     4         employment opportunities, and losses to his health. Plaintiff has suffered other economic

     5         losses in an amount to be determined at time of trial. Plaintiff has sought to mitigate these

     6         damages.

     7   84.   Defendant's negligence in hiring Buelna caused the harm to Plaintiff.

     8   85.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

     9         suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

    10         mental and physical pain and anguish, all to his damage in a sum to be established

    11         according to proof.

                                       SEVENTH CAUSE OF ACTION

                                                   BATTERY

               Plaintiff re-alleges and incorporates by reference each and every allegation contained in

               the preceding paragraphs as though fully set forth herein.

               Buelna intended to cause a harmful or offensive contact with Plaintiffs person, and an
z
~ 17           offensive contact with Plaintiff resulted, either directly or indirectly, when Buelna

    18         forcefully grabbed Plaintiffs wrist without his consent.

    19   88.   Plaintiff was harmed and offended by Buelna's conduct of forcefully grabbing Plaintiffs

    20         wrist.

    21   89.   A reasonable person in Plaintiffs situation would have been offended by Buelna

    22         grabbing their wrist.

    23   90.   As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

    24         suffered and continues to suffer humiliation, emotional distress, loss of reputation, mental

    25         and physical pain, and anguish, all to her damage in a sum to be established according to

    26         proof.

    27   91.   Defendant committed the acts alleged herein maliciously, fraudulently, and oppressively

    28         with the wrongful intention of injuring Plaintiff from an improper and evil motive

                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                        11
                               Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 17 of 27




                           1          amounting to malice and in conscious disregard of Plaintiffs rights. Plaintiff is thus

                           2          entitled to recover exemplary and punitive damages in amounts to be proven at trial.

                           3                                   EIGHTH CAUSE OF ACTION

                           4                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                           5   92.    Plaintiff re-alleges and incorporates by reference each and every allegation contained in

                           6          the preceding paragraphs as though fully set forth herein.

                           7   93.    Defendant intended to cause Plaintiff to suffer extreme emotional distress by creating an

                           8          intolerable work environment through Buelna' s discriminatory and negligent supervision

                           9          as described above, forcefully touching Plaintiff, and retaliating against Plaintiff by

                          10          terminating his employment. Defendant also caused Plaintiff to suffer extreme emotional

                          11          distress by condoning Buelna's discriminatory attacks on Plaintiff during his employment
                  M

                  ~ 12
                  N                   with Defendant.
                  ~
                  0

>
;;>      z~ 0'
            ~ 13               94.    Plaintiff suffered extreme emotional distress as a result of Defendant's actions.
:3       t.r.:l   <=:
         > -
~ ~ ~ 14                       95.    As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has
~ Vl ~
z 0:: -
t.r.:l   ti: ~            15          sustained and continues to sustain substantial losses in earnings and other employment
~        ::g      u,
"'       ......
         N        0
                  \..:)

                  ~       16          benefits and opportunities. Plaintiff has sought to mitigate these damages.
                  0
                  z
                  ~ 17         96.    As a direct, foreseeable, and proximate result of Defendant's conduct, Plaintiff has

                          18          suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

                          19          mental and physical pain and anguish, all to his damage in a sum to be established

                          20          according to proof.

                          21   WHEREFORE, Plaintiff prays for the following relief:

                          22          1.     For general and compensatory damages in an amount according to proof;

                          23          2.     For punitive damages in an amount necessary to make an example of and to

                          24          punish Defendants, and to deter future similar misconduct;
                                      ...,
                          25          ..).   For mental and emotional distress damages;

                          26          4.     For back pay, front pay and other monetary relief;

                          27          5.     For injunctive relief, including reinstatement, promotion, and retroactive

                          28                 seniority;

                                                                PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                                12
     Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 18 of 27




 1         6.     For costs of litigation, expert costs, and attorneys' fees as permitted by law;

 2         7.     For an award of interest at the prevailing legal rate, as permitted by law;

 3         8.     For such other and further relief as the Court deems proper and just under all the

 4                circumstances.

 5   PLAINTIFF UAWNDRE FIELDS demands a jury trial on all issues in this case.

 6

 7
     DATED this 28th day of December, 2020.      PARILMAN      & ASSOCIATES
 8

 9
                                                  By:    Is/ JSP (021272)
10                                                       Joshua S. Parilman, Esq.
                                                         Attorneys for Plaintiff,
11                                                       UAWNDRE FIELDS




18

19

20

21

22
23

24

25

26

27

28

                                    PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                    13
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 19 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 20 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 21 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 22 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 23 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 24 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 25 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 26 of 27
Case 2:21-cv-00224-DJH Document 1-3 Filed 02/09/21 Page 27 of 27
